DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-22, 24-32, 34-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11025547 (hereinafter ‘547). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 21 of Instant Application
Claim 10 of ‘547
A method of processing packets on a host computer, the method comprising: defining a plurality of packet-processing threads, each thread for execution by one processing unit of the host computer; assigning each port of a plurality of ports of a software forwarding element (SFE) executing on the host computer to one packet-processing thread, wherein at least two different ports are assigned to two different packet-processing threads, the SFE receiving packets from each port; and directing the packet-processing thread associated with each port to poll the port to obtain packets received by the port and performing packet-processing operations on the obtained packets in order to forward the packets.
A non-transitory machine readable medium storing a program which when executed by a set of processing units processes packets on a host computer on which a software forwarding element (SFE) with a plurality of ports executes, the program comprising sets of instructions for: defining a plurality of L2 packet-processing threads, each thread for execution by one processing unit of the host computer; assigning each of the plurality of ports of the SFE to one L2 packet-processing thread, the plurality of ports comprising a first set of ports for communicating with physical network interface controllers (PNICs) of the host computer and a second set of ports for communicating with virtual network interface controllers (VNICs) of virtual machines (VMs) on the host computer; and directing the L2 packet-processing thread associated with each port to poll the port to obtain packets received by the port in order to perform L2 packet processing to forward the obtained packets, wherein L2 packet-processing comprises a series of operations based on a stored set of forwarding rules.


Claim 22, 31, 32 rejected based on claim 10 of ‘547.
Claim 24, 34 rejected based on claim 12 of ‘547.
Claim 25 35 rejected based on claim 13 of ‘547.
Claim 26, 36 rejected based on claim 14 of ‘547.
Claim 27, 37 rejected based on claim 15 of ‘547.
Claim 28, 38 rejected based on claim 16 of ‘547.
Claim 29, 39 rejected based on claim 17 of ‘547.
Claim 30, 40 rejected based on claim 18 of ‘547.

Claim 23, 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11025547 (hereinafter ‘547). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 23 and 21 of Instant Application
Claim 11 of ‘547
21. (New) A method of processing packets on a host computer, the method comprising: defining a plurality of packet-processing threads, each thread for execution by one processing unit of the host computer; assigning each port of a plurality of ports of a software forwarding element (SFE) executing on the host computer to one packet-processing thread, wherein at least two different ports are assigned to two different packet-processing threads, the SFE receiving packets from each port; and directing the packet-processing thread associated with each port to poll the port to obtain packets received by the port and performing packet-processing operations on the obtained packets in order to forward the packets.

23. (New) The method of claim 21, wherein the packet-processing operations are layer 3 forwarding operations.
 A non-transitory machine readable medium storing a program which when executed by a set of processing units processes packets on a host computer on which a software forwarding element (SFE) with a plurality of ports executes, the program comprising sets of instructions for: defining a plurality of L3 packet-processing threads, each thread for execution by one processing unit of the host computer; assigning each of the plurality of ports of the SFE to one L3 packet-processing thread, the plurality of ports comprising a first set of ports for communicating with physical network interface controllers (PNICs) of the host and a second set of ports for communicating with virtual network interface controllers (VNICs) of virtual machines (VMs) on the host computer; and directing the L3 packet-processing thread associated with each port to poll the port to obtain packets received by the port in order to perform L3 packet processing to forward the obtained packets, wherein L3 packet-processing comprises a series of operations based on a stored set of forwarding rules.


Proper correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21-24, 26, 31-34, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US 20170329644 A1) in view of Stabile et al. (“Stabile”) (US 20140351396 A1).

Regarding claim 21, Imamura teaches:
A method of processing packets on a host computer on which a software forwarding method function comprising a plurality of connections [Figure 1-3, 5 shows server considered software forwarding element including connections to multiple VNICs and PNICs including VNIC1, VNIC2, VNIC3, ¶0029-37] executes, the method comprising: defining a plurality of packet-processing threads, each thread for execution by one processing unit of the host computer [Figure 1-3, ¶0029-37 specifically Figure 2 shows a table indicating the thread assigned to each VNIC for packet processing and the processing unit operating the thread]; assigning each of the plurality of connections of the software forwarding function to one packet-processing thread, wherein at least two different connections are assigned to two different packet-processing threads, the SFE receiving packets from each connection [Figure 1, 2, 3,  ¶0029-36 shows switching process with a plurality of connections to VNICs 1-6, see ¶0034-36 Figure 2, the transmission and reception processing of each VNIC is carried out by a single polling thread e.g. VNIC1 corresponds to polling thread 1, VNIC4 to polling thread 2, and no VNIC has multiple threads assigned to it as ¶0034-36 teaches one thread handles reception and transmission processing of each VNIC, such that each connection to a VNIC i.e. each transmission and reception processing is assigned to one thread]; and directing the packet-processing thread associated with each port to poll the port to obtain packets received by the port and performing packet-processing operations on the obtained packets in order to forward the packets [¶0029-36, Figure 1, figure 2, 3 threads are polling threads for “packet transmission and reception processing of the” respective connection for forwarding to VNIC/NIC].
Imamura teaches a switch for switching traffic from virtual machines but does not expressly teach it is a software forwarding element however Stabile teaches a switch in a similar environment that is expressly a software forwarding element (SFE) with a plurality of ports implementing packet processing on ports [Figure 6, ¶0061, virtual switch connected to VMs, wherein virtual ports on vswitch, each port connected to one VNIC, thus any operations on the connection between port and VNIC are operations for the port of the switch].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching process of Imamura to be a software forwarding element. Imamura teaches Figure 1 and Figure 9 which shows a switching element for forwarding traffic from virtual machines in a virtual space but does not expressly teach it is a software forwarding element. It would have been obvious to modify the switch of Imamura such that it is expressly shows the virtual switch with ports each with a connection to one vNIC such that one thread as in Imamura would pertain to each VNIC as is already taught in Imamura, this configuration shown in Stabile who teaches virtualization of switches with this configuration switching for enabling the forwarding of packets to and from the virtual machines using created ports ¶0061. 

Regarding claim 22, Imamura-Stabile teaches:
The method of claim 21.
Imamura teaches packet processing but does not teach layer 2 forwarding.
Stabile teaches wherein the packet-processing comprises layer 2 forwarding operations [¶0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura such that the switching element in Figure 1, 9 performs L2 switching operations. Imamura teaches Figure 1 and Figure 9 which shows a switching element for forwarding traffic from virtual machines in a virtual space but does not expressly teach L2 operations. It would have been obvious to modify the switch of Imamura such that it is expressly performing L2 operations as in Stabile who teaches virtualization of L2 switching for enabling the forwarding of packets to and from the virtual machines using created ports ¶0061. 

Regarding claim 23, Imamura-Stabile teaches
The method of claim 21.
Imamura teaches packet processing but does not teach layer 3 forwarding.
Stabile teaches wherein the packet-processing comprises layer 3 forwarding operations [¶0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura such that the switching element in Figure 1, 9 performs L3 routing operations. Imamura teaches Figure 1 and Figure 9 which shows a switching element for forwarding traffic from virtual machines in a virtual space but does not expressly teach L3 routing. It would have been obvious to modify the switch of Imamura such that it is expressly performing L3 operations as in Stabile who teaches virtualization of L3 switching for enabling the forwarding of packets to and from the virtual machines using created ports ¶0061. 

Regarding claim 24, Imamura-Stabile teaches:
The method of claim 21, wherein each processing unit is a core of a multi-core processor [Imamura ¶0030-35 multiple CPUs as processing units running the multiple threads Figure 1, Figure 9].

Regarding claim 26, Imamura-Stabile teaches:
The method of claim 21, wherein the packet-processing threads are instantiated processes of the SFE [Imamura Figure 1, 9 ¶0032-34 of Imamura teaches instantiating threads from CPU cores for processes of the switch i.e. polling packets from virtual environment and Stabile ¶0061 teaches SFE see rationale for combination as in claim 21].

Regarding claim 31, Imamura teaches:
A non-transitory machine readable medium storing a program [¶0080-83] which when executed by a set of processing units processes packets on a host computer on which a software forwarding function with a plurality of connections executes, [Figure 1-3 shows server considered software forwarding element including connections to multiple VNICs and PNICs including VNIC1, VNIC2, VNIC3, ¶0029-37] the program comprising sets of instructions for: defining a plurality of packet-processing threads, each thread for execution by one processing unit of the host computer [Figure 1-3, ¶0029-37 specifically Figure 2 shows a table indicating the thread assigned to each NIC or VNIC, and clearly shows that one polling thread for processing transmission and reception is assigned to one NIC or VNIC i.e. no VNIC has more than one polling thread assigned to it, ¶0034-36 the packet processing for each VNIC and each PNIC is carried out each by a single thread, threads corresponding to CPU cores]; assigning each of the plurality of connections of the software forwarding function to one packet-processing thread, wherein at least two different connections are assigned to two different packet-processing threads, the SFE receiving packets from each connection [Figure 1, 2, 3, and 5 see ¶0029-36 shows switching process with a plurality of connections to VNICs 1-6, specifically ¶0034-36 Figure 2, the transmission and reception processing of each VNIC is carried out by a single polling thread e.g. VNIC1 corresponds to polling thread 1, VNIC4 to polling thread 2, and no VNIC has multiple threads assigned to it as ¶0034-36 teaches one thread handles reception and transmission processing of each VNIC, such that each connection to a VNIC i.e. each transmission and reception processing is assigned to one thread]; and directing the packet-processing thread associated with each port to poll the port to obtain packets received by the port and performing packet-processing operations on the obtained packets in order to forward the packets [¶0029-36, Figure 1, figure 2, 3 threads are polling threads for “packet transmission and reception processing of the” respective connection for forwarding to VNIC/NIC].
Imamura teaches a switch for switching traffic from virtual machines but does not expressly teach it is a software forwarding element however Stabile teaches a switch in a similar environment that is expressly a software forwarding element (SFE) with a plurality of ports implementing packet processing on ports [Figure 6, ¶0061, virtual switch connected to VMs, wherein virtual ports on vswitch, each port connected to one VNIC, thus any operations on the connection between port and VNIC are operations for the port of the switch].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching process of Imamura to be a software forwarding element. Imamura teaches Figure 1 and Figure 9 which shows a switching element for forwarding traffic from virtual machines in a virtual space but does not expressly teach it is a software forwarding element. It would have been obvious to modify the switch of Imamura such that it is expressly shows the virtual switch with ports each with a connection to one vNIC such that one thread as in Imamura would pertain to each VNIC as is already taught in Imamura, this configuration shown in Stabile who teaches virtualization of switches with this configuration switching for enabling the forwarding of packets to and from the virtual machines using created ports ¶0061. 

Regarding claim 32, Imamura-Stabile teaches
The non-transitory machine readable medium of claim 31.
Imamura teaches packet processing but does not teach layer 2 forwarding.
Stabile teaches wherein the packet-processing comprises layer 2 forwarding operations [¶0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura such that the switching element in Figure 1, 9 performs L2 switching operations. Imamura teaches Figure 1 and Figure 9 which shows a switching element for forwarding traffic from virtual machines in a virtual space but does not expressly teach L2 operations. It would have been obvious to modify the switch of Imamura such that it is expressly performing L2 operations as in Stabile who teaches virtualization of L2 switching for enabling the forwarding of packets to and from the virtual machines using created ports ¶0061. 

Regarding claim 33, Imamura-Stabile teaches
The non-transitory machine readable medium of claim 31.
Imamura teaches packet processing but does not teach layer 3 forwarding.
Stabile teaches wherein the packet-processing comprises layer 3 forwarding operations [¶0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura such that the switching element in Figure 1, 9 performs L3 routing operations. Imamura teaches Figure 1 and Figure 9 which shows a switching element for forwarding traffic from virtual machines in a virtual space but does not expressly teach L3 routing. It would have been obvious to modify the switch of Imamura such that it is expressly performing L3operations as in Stabile who teaches virtualization of L3 switching for enabling the forwarding of packets to and from the virtual machines using created ports ¶0061. 

Regarding claim 34, Imamura- Stabile teaches:
The non-transitory machine readable medium of claim 31, wherein each processing unit is a core of a multi-core processor [Imamura ¶0030-34 multiple CPUs as processing units running the threads].

Regarding claim 36, Imamura- Stabile teaches:
The non-transitory machine readable medium of claim 31, wherein the packet-processing threads are instantiated processes of the SFE [Imamura Figure 1, 9 ¶0032-34 of Imamura teaches instantiating threads and Stabile ¶0061 teaches SFE see rationale for combination claim 31].

Claim 25, 35 rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US 20170329644 A1) in view of Stabile et al. (“Stabile”) (US 20140351396 A1) and Seenappa et al. (“Seenappa”) (US 20190272002 A1).

Regarding claim 25, Imamura-Stabile teaches:
The method of claim 24, wherein a first plurality of processor cores are assigned to packet- processing threads [Imamura ¶0030-32 threads allocated by CPUs].
Imamura-Stabile teaches threads on a first plurality of cores but does not teach VMs for a second plurality of cores.
Seenappa teaches a second plurality of processor cores are assigned to machines executing on the host computer, the machines comprising at least one of virtual machines or containers [¶0054 CPU cores allocated to VMs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura such that the VMs in Figure 1 and 9 are implemented with a plurality of cores as in Seenappa.  Imamura teaches Figure 1 and Figure 9 which shows virtual machines but does not teach CPUs allocated to these virtual machines. It would have been obvious to modify Imamura such that the VMs are assigned CPU cores as in Seenappa who teaches VMs may run with a plurality of core configurations ¶0054 for managing CPU frequency scaling and resources for running tenant workloads ¶0004-0005.  

Regarding claim 35, Imamura-Stabile teaches:
The non-transitory machine readable medium of claim 34, wherein a first plurality of processor cores are assigned to packet- processing threads [Imamura ¶0030-32 threads allocated by CPUs].
Imamura-Stabile teaches threads on a first plurality of cores but does not teach VMs for a second plurality of cores.
Seenappa teaches a second plurality of processor cores are assigned to machines executing on the host computer, the machines comprising at least one of virtual machines or containers [¶0054 CPU cores allocated to VM].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura such that the VMs in Figure 1 and 9 are implemented with a plurality of cores as in Seenappa.  Imamura teaches Figure 1 and Figure 9 which shows virtual machines but does not teach CPUs allocated to these virtual machines. It would have been obvious to modify Imamura such that the VMs are assigned CPU cores as in Seenappa who teaches VMs may run with a plurality of core configurations ¶0054 for managing CPU frequency scaling and resources for running tenant workloads ¶0004-0005.  

Claim 27-28, 37-38 rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US 20170329644 A1) in view of Stabile et al. (“Stabile”) (US 20140351396 A1) and Zhang et al. (“Zhang”) (US 20060133369 A1).

Regarding claim 27, Imamura-Stabile teaches:
The method of claim 21.
Imamura teaches assigning threads but does not teach reassigning.
Zhang teaches further comprising re-assigning at least one port from one packet- processing thread to another packet-processing thread [¶0026-27 threads can be reassigned to different ports as per definition of dynamic threads].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura such that the threads may be dynamic and reassigned as in Zhang.  Imamura-Stabile teaches a software forwarding element with ports assigned to threads but does not teach reassigning. It would have been obvious to modify Imamura-Stabile such that the port and thread assignments can be reconfigured as in Zhang who teaches this concept with respect to threads and ports with dynamic threading ¶0026 to assign threads every period based on workload to balance workloads among receiving threads ¶0026 

Regarding claim 28, Imamura-Stabile-Zhang teaches:
The method of claim 27, wherein re-assigning the port comprises performing a dynamic load processing operation to distribute the load on the packet-processing threads [Zhang ¶0026 see rationale for combination as in claim 27].

Regarding claim 37, Imamura-Stabile teaches:
The non-transitory machine readable medium of claim 31.
Imamura teaches assigning threads but does not teach reassigning.
Zhang teaches further comprising re-assigning at least one port from one packet- processing thread to another packet-processing thread [¶0026 threads can be reassigned to different ports as per definition of dynamic threads].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura such that the threads may be dynamic and reassigned as in Zhang.  Imamura-Stabile teaches a software forwarding element with ports assigned to threads but does not teach reassigning. It would have been obvious to modify Imamura-Stabile such that the port and thread assignments can be reconfigured as in Zhang who teaches this concept with respect to threads and ports with dynamic threading ¶0026 to assign threads every period based on workload to balance workloads among receiving threads ¶0026 

Regarding claim 38, Imamura-Stabile-Zhang teaches:
The non-transitory machine readable medium of claim 37, wherein re-assigning the port comprises performing a dynamic load processing operation to distribute the load on the packet-processing threads [Zhang ¶0026 see rationale for combination as in claim 37].

Claim 29, 39 rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US 20170329644 A1) in view of Stabile et al. (“Stabile”) (US 20140351396 A1) and Jones et al. (“Jones”) (US 20030043841 A1).

Regarding claim 29, Imamura-Stabile teaches:
The method of claim 21, wherein directing the packet-processing thread to poll an associated port comprises directing the packet-processing thread to poll the port [Imamura ¶0029-35 threads are used to poll the ports]
Imamura teaches threads for ports but does not teach periodic polling.
Jones teaches wherein directing the packet-processing to poll an associated port comprises directing the packet-processing to periodically poll the port [¶0004 wherein typically input ports periodically polled to determine packets transferred to output ports].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura such that the threads may be periodically polling the ports as in Jones.  Imamura-Stabile teaches a software forwarding element with ports assigned to threads but does not teach periodic polling. It would have been obvious to modify Imamura-Stabile to implement a concept of periodically polling ports of the system with the threads as in Jones who teaches this is a conventional technique for transferring packets to an output port and determining if space is available to receive packets for managing packet switching ¶0004 making this an obvious combination of prior art elements according to known techniques.

Regarding claim 39, Imamura-Stabile teaches:
The non-transitory machine readable medium of claim 31, wherein the set of instructions for directing the packet-processing thread to poll an associated port comprises a set of instructions for directing the packet-processing thread to poll the port [Imamura ¶0029-34 threads are used to poll the ports]
Imamura teaches threads for ports but does not teach periodic polling.
Jones teaches wherein directing the packet-processing to poll an associated port comprises directing the packet-processing to periodically poll the port [¶0004 wherein typically input ports periodically polled to determine packets transferred to output ports].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura such that the threads may be periodically polling the ports as in Jones.  Imamura-Stabile teaches a software forwarding element with ports assigned to threads but does not teach periodic polling. It would have been obvious to modify Imamura-Stabile to implement a concept of periodically polling ports of the system with the threads as in Jones who teaches this is a conventional technique for transferring packets to an output port and determining if space is available to receive packets for managing packet switching ¶0004 making this an obvious combination of prior art elements according to known techniques.

Claim 30, 40 rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US 20170329644 A1) in view of Stabile et al. (“Stabile”) (US 20140351396 A1) and Khawer et al. (“Khawer”) (US 20120131376 A1).

Regarding claim 30, Imamura-Stabile teaches:
The method of claim 21.
Imamura-Stabile teaches threads but does not teach fast path kernel threads.
Khawer teaches wherein the packet-processing threads are fast path kernel threads [¶0061 fast path kernel module, ¶0072-78 packet processing using fast path kernel module].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura such that the threads are part of a fast path kernel module as in Khawer.  Imamura-Stabile teaches a software forwarding element with ports assigned to threads but does not teach fast path kernel. It would have been obvious to modify Imamura-Stabile such that the threads are part of a fast path kernel module as in Khawer who teaches ¶0061 fast path implementing shorter instruction path length and faster processing.

Regarding claim 40, Imamura-Stabile teaches:
The non-transitory machine readable medium of claim 31.
Imamura-Stabile teaches threads but does not teach fast path kernel threads.
Khawer teaches wherein the packet-processing threads are fast path kernel threads [¶0061 fast path kernel module, ¶0072-78 packet processing using fast path kernel module].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura such that the threads are part of a fast path kernel module as in Khawer.  Imamura-Stabile teaches a software forwarding element with ports assigned to threads but does not teach fast path kernel. It would have been obvious to modify Imamura-Stabile such that the threads are part of a fast path kernel module as in Khawer who teaches ¶0061 fast path implementing shorter instruction path length and faster processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080235690 A1 – Figure 3
US 20190042298 A1 – Figure 4-5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478